Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00796-CR

                                      Victor N. CERVANTES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR11119
                             Honorable Joey Contreras, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 16, 2019

DISMISSED

           On December 7, 2018, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days of the order. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio

2003, order). Appellant’s counsel filed a response in which he states he is unable to find a

justification to file an amended trial court certification in this case. In light of the record presented,

Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). The record does
                                                                                        04-18-00796-CR


not contain a certification that shows the defendant has the right of appeal; to the contrary, the trial

court certification in the record states “this criminal case is a plea-bargain case, and the defendant

has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant; therefore, the clerk’s record supports the trial court’s certification that the defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 25.2(d).

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-